tcmemo_1995_579 united_states tax_court james t and goldie l ryan petitioners v commissioner of internal revenue respondent docket nos filed date karey a schoenfeld for petitioners brenda m fitzgerald for respondent memorandum opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure for and dollar_figure for the sole issue for decision is whether petitioners may defer the gain realized on the sale of their old principal_residence under sec_1034 we hold that they may not in so holding we conclude that petitioners failed to establish that they sold their old residence less than years after they bought their new residence the parties agree that if petitioners must recognize gain on the sale of the old residence respondent erred in determining a deficiency for and petitioners must recognize gain in the year they sold it unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the facts have been fully stipulated under rule and are background so found a petitioners petitioners resided in clackamas oregon when they filed the petition in this case in petitioners owned a home pincite fifth avenue blue lake california the blue lake residence or blue lake property the blue lake property was petitioners' principal_residence until date petitioners had mortgages on the blue lake property with home federal bank in san diego california and beneficial finance in eureka california b petitioners' purchase of the portland residence petitioners bought a residence pincite5 s e westgate way portland oregon portland residence on date c petitioners' sale of the blue lake residence the earnest money agreement on date robert and jacqueline soper the sopers leased the blue lake property from petitioners on date petitioners and the sopers signed an earnest money agreement under which they agreed to transfer the ownership of the blue lake property for dollar_figure the sopers paid dollar_figure earnest money to petitioners for the planned purchase under the agreement in the earnest money agreement the sopers agreed to make a good_faith effort to arrange financing for their purchase of the house within a reasonable_time including applying for an fha loan if the sopers could not obtain an fha loan petitioners agreed to arrange financing for the house for year after that time the sopers were required to have arranged financing for the continued mortgage petitioners were ready and willing to sell the blue lake property after date the sopers intended to buy the blue lake property at all times after date the option agreement on date the title to the blue lake property was held in escrow by the eureka title co because of financing problems the sopers could not pay the full price for the property on date the sopers agreed to pay petitioners dollar_figure for an option to buy the blue lake property the option agreement the dollar_figure payment was creditable toward the sale price it was not refundable if the sopers did not buy the blue lake residence thereafter the sopers landscaped the exterior installed a dog run and redecorated the interior of the house by doing such things as hanging wallpaper under the option agreement the sopers were responsible for all maintenance on the house petitioners did not make or pay for any repairs on the blue lake property after date the sopers agreed to obtain liability insurance for the residence after date the sopers made petitioners' mortgage payments on the blue lake property to home federal bank and beneficial finance the payments to home federal bank included reserves for all property taxes and liability insurance on the property the home federal bank mortgage required petitioners to maintain liability insurance on the blue lake property petitioners agreed to maintain fire insurance on the residence the sopers obtained renter's insurance for the blue lake property they did not obtain title or hazard insurance for the property the option agreement did not require the sopers to buy the blue lake residence the sopers could exercise the option by notifying petitioners in writing at any time before date the end of the lease_term petitioners and the sopers intended that title to the blue lake property would be held in escrow until the sopers exercised the option and that the escrow would close before date the sopers made a security deposit of dollar_figure when they rented the blue lake property under the option agreement petitioners credited that amount to the purchase_price of the property as of date the sopers had paid to petitioners dollar_figure dollar_figure under the option agreement dollar_figure in security deposit and dollar_figure earnest money which petitioners later applied to the purchase_price of the blue lake property if the sopers did not buy the blue lake residence dollar_figure was nonrefundable this amount is dollar_figure percent of the total price in addition some or all of the security deposit was refundable when and if the sopers vacated the property on date the sopers and petitioners amended the option agreement to delete the provision which required the sopers' mortgage payments to be applied to the purchase_price and to delete the provision which required the amount of interest that would accrue on the principal_amount of dollar_figure to be credited to petitioners from the date of the agreement until the end of the lease the sopers' mortgage payments were not applied to the purchase_price when they bought the blue lake property passage of title to the blue lake property for financial reasons the sopers could not complete the purchase of the blue lake property until date on date eureka title co closed the escrow of the blue lake property around that time the sopers paid dollar_figure for a new roof and dollar_figure for pest and damage repairs petitioners had about dollar_figure equity in the blue lake property when they sold it d petitioners' tax returns petitioners' accountant told them they should report the mortgage payments made by the sopers as rental income and deduct the payment of property taxes and liability insurance as rental expenses petitioners reported rental income from the blue lake property on their and income_tax returns discussion the issue for decision is whether the gain realized by petitioners in from the sale of the blue lake property qualifies for nonrecognition under sec_1034 generally a taxpayer must recognize gain on the sale of a personal_residence sec_1001 however if a taxpayer sells his or her principal_residence and within years of the date of the sale buys and uses another principal_residence gain from the sale is recognized only to the extent that the taxpayer's adjusted sale price for the old residence exceeds the cost of the new residence sec_1034 the parties dispute whether petitioners sold the blue lake property within years of date the date that petitioners bought their portland residence a when petitioners sold the blue lake property for purposes of sec_1034 whether a sale is complete for federal tax purposes depends on all the facts and circumstances 77_tc_708 68_tc_115 48_tc_694 affd 426_f2d_1391 9th cir we consider the following factors in deciding whether a sale occurred a whether the seller transferred legal_title b whether the benefits_and_burdens_of_ownership passed to the buyer c whether the owner had a right under the agreement to require the other party to buy the property and d how the parties treated the transaction 77_tc_1221 derr v commissioner supra pincite baird v commissioner supra pincite 40_tc_66 affd per curiam 336_f2d_771 9th cir 24_tc_1124 affd 241_f2d_288 9th cir we next consider each of these factors title passage to the sopers passage of title is normally the most important factor baertschi v 412_f2d_494 6th cir revg and remanding 49_tc_289 title to the blue lake property passed to the sopers on date more than years after petitioners bought their new residence whether the benefits_and_burdens_of_ownership passed to the sopers petitioners argue that they transferred the benefits_and_burdens_of_ownership of the blue lake property to the sopers on or before date to decide whether the sopers acquired the benefits_and_burdens_of_ownership in the blue lake property we consider whether the sopers a bore the risk of loss of the property from all causes b were obligated to pay all taxes assessments and charges against the property c had the duty to maintain the property d were responsible for insuring the property e had the right to possess the property and to enjoy the use rents and profits thereof f had the right to improve the property without the sellers' consent and g had the right to obtain legal_title at any time by paying the balance of the full purchase_price the principal burdens of ownership the option agreement shifted from petitioners to the sopers were the burdens of maintaining the property and paying property taxes the agreement is silent as to who bore the risk of loss of the blue lake residence the agreement required petitioners to maintain fire insurance on the residence the sopers did not obtain title or hazard insurance for the property we conclude that petitioners bore the risk of loss to the property the sopers were in possession of the blue lake residence when they signed the option agreement this was a continuation of their leasehold which the sopers had under the date lease agreement thus the benefit of possession did not pass to the sopers under the option agreement the agreement is silent as to whether the sopers could make improvements to the blue lake property without petitioners' consent after petitioners and the sopers signed the option agreement the sopers could obtain legal_title at any time by paying the outstanding balance in summary the sopers did not a bear the risk of loss of the property b have the obligation to pay assessments and charges against the property or c have the responsibility to insure the property against fire or other hazards although the sopers made some improvements eg landscaping and new wallpaper they did not have the right to improve the property without petitioners' consent the sopers a had the duty to maintain the property b had the right to obtain legal_title upon payment of the full purchase_price and c had the duty to pay property taxes the sopers had possession of the blue lake property under the lease petitioners contend that this was a benefit of ownership the sopers enjoyed before title passed however the sopers obtained possession independent of the option agreement even if we treat the sopers' possession of the blue lake property under the lease as a benefit of ownership for purposes of deciding whether a sale had occurred an insufficient range of benefits_and_burdens_of_ownership passed to the sopers before title passed on date for us to find that the date of sale preceded that date we conclude that the blue lake property was sold to the sopers on date petitioners rely on baertschi v 412_f2d_494 6th cir to support their position that the sale date is determined by the date the benefits_and_burdens_of_ownership passed to the sopers in baertschi v commissioner supra the the sopers did pay for liability insurance through their mortgage payments to home federal bank taxpayers sellers of a residence argued that the date of sale was the date they delivered the deed to the buyers before the sellers delivered the deed the buyers had signed a land_contract paid percent of the purchase_price assumed responsibility for taxes and insurance and had the right to improve the property without the sellers' consent and to receive title on payment of the full purchase_price id pincite the sellers did not have the right to receive full payment if the buyers defaulted id pincite the court_of_appeals for the sixth circuit held that the sale of the residence was complete when the benefits_and_burdens_of_ownership passed to the buyers rather than on the later date when the taxpayers delivered the deed and received full payment of the purchase_price id pincite petitioners' reliance on baertschi is misplaced for several reasons first the parties there signed a land_contract which was not considered by the purchasers to be an option agreement id pincite under a land sale contract the seller holds title to the property as security for the payment by the buyer of the remaining purchase_price cal civ code sec west cal civ code sec west defines a land sale contract as an agreement wherein one party agrees to convey title to real_property to another party upon the satisfaction of specified conditions set forth in the contract and which does continued second the court held that a sale occurred because the benefits_and_burdens_of_ownership passed under the contract as discussed above petitioners did not pass sufficient benefits_and_burdens_of_ownership to the sopers under the option agreement to constitute a complete sale until date third the court_of_appeals in baertschi reasoned that the sellers were not entitled to sec_1034 deferral because income_tax provisions which exempt taxpayers under given circumstances from paying taxes or as here postponing them are strictly construed baertschi v commissioner supra pincite the circumstances here are from petitioners' standpoint at best ambiguous strict construction of the statutory requirement that petitioners sell the blue lake property within years of date requires us to conclude that they did not meet that requirement whether petitioners could compel the sopers to exercise the option petitioners rely on awalt v commissioner tcmemo_1987_ to support their position that we should treat the option agreement as a sale in awalt v commissioner supra the taxpayer did not qualify for sec_1034 treatment because the sale of his residence in hawaii occurred in when he received continued not require conveyance of title within one year from the date of formation of the contract the first payment and significant benefits_and_burdens_of_ownership shifted from him to the buyer rather than in when he received the final payment the taxpayer delayed the transfer of title to secure payment of the purchase_price we found that under the contract the parties intended to shift the benefits_and_burdens_of_ownership in the buyer was liable for the full purchase_price if he defaulted in contrast the sopers were not obliged to exercise the option or otherwise liable to pay the full purchase_price if they chose not to exercise the option under california law an instrument is a contract of sale if the optionee has an obligation to buy which the owner can enforce by specific performance welk v fainbarg cal app 2d cal rptr here the option agreement did not provide that petitioners could enforce it by specific performance the sopers believed the agreement was an option agreement the fact that petitioners and the sopers expected that the sopers would exercise the option does not change the fact that it was an option at some time not disclosed in the record on or around date the sopers exercised the under hawaii law an agreement of sale is a contract which lets the seller keep title to property as a means of securing the purchase_price awalt v commissioner tcmemo_1987_42 option and bought the blue lake residence until the sopers exercised the option their payments of petitioners' mortgage including property taxes and liability insurance were rent payments on the leasehold they were not installment payments under an installment land sale contract we conclude that the option agreement was not an enforceable land sale contract intent of the parties petitioners contend that the option agreement should be treated as a sale contract because the sopers paid a large amount for the option 1_f3d_502 7th cir affg 94_tc_464 and tcmemo_1992_269 in williams the parties signed an option contract under which the buyers paid dollar_figure percent of the purchase_price for the right to buy property and the seller waived any right to seek specific performance or damages if the buyers defaulted the court_of_appeals for the seventh circuit held that the possible forfeiture of percent of the purchase_price did not convert the option into a sale that court stated that it is true that as the amount to be forfeited creeps toward the purchase_price of the house a point is reached at which the sale is not of the call but of the house id pincite petitioners' reliance on williams is misplaced because we do not view their circumstances where the sopers paid a nonrefundable dollar_figure percent of the purchase_price as materially different from the percent in williams we see no grounds for treating petitioners' and the sopers' option agreement as anything other than an option agreement b whether it is significant that the sopers occupied the blue lake property before title passed to them respondent argues in the alternative that petitioners' sale of the blue lake property is ineligible for sec_1034 because they leased it to the sopers before the sopers bought it we need not decide this issue because we hold that petitioners sold the blue lake property more than years after they bought their portland residence c conclusion we conclude that for purposes of sec_1034 petitioners sold the blue lake property to the sopers on date they may not defer gain realized from the sale under sec_1034 if we treat the sopers' dollar_figure security deposit as nonrefundable they paid dollar_figure percent of the purchase_price that percentage is not materially different from that in 1_f3d_502 7th cir affg 94_tc_464 and tcmemo_1992_269 cf spyglass partners v commissioner tcmemo_1995_452 purchase agreements were enforceable obligations and not options despite relatively small downpayment benefits and burdens passed to buyers in date when they had right to possess property had obligation to pay pro_rata share of property_tax and bore risk of loss of property because they had bought the portland home more than years before on date decisions will be entered under rule
